DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendments
This communication is in response to the amendments filed on 26 July 2022:
	Claims 1, 6, 8-9, 14-16 and 20 are amended.
	Claims 1-20 are pending.



Response to Arguments
In response to Applicant’s remarks filed on 26 July 2022:
a.	Applicant’s arguments that Meaney does not suggest that “the first hardware digital identity value is obtained by applying an aggregation function to respective hardware identifiers of a plurality of hardware components in the hardware system at a first time” has been fully considered but is deemed moot in view of the new grounds of rejection presented in this Office Action. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, 9-12, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Meaney et al. (U.S. PGPub. 2008/0269938), hereinafter Meaney, in view of Valasek et al. (U.S. PGPub. 2015/0113638), hereinafter Valasek, in further view of DOAN et al. (U.S. PGPub. 2008/0068153), hereinafter Doan. 

	Regarding claim 1, Meaney teaches A method, comprising:
	obtaining a first hardware digital identity value for a hardware system (Meaney, Paragraph [0020], see “This is achieved in the present embodiment by generating a unique identifier associated with each system trackcode, herein called the hardware signature (HW SIG). The hardware signature is a digital string uniquely related to a particular combination of hardware components incorporated in the system unit at the time the hardware signature is generated”) (Meaney, Paragraph [0021], see “During the first system boot, the system trackcode is retrieved from the EPPID database 22 (via the component ID lookup as described), and the current hardware signature is generated and added to the database” where “current hardware signature” is being read as a first hardware digital identity value for a hardware system), wherein the first hardware digital identity value is obtained by applying an aggregation (Meaney, Paragraph [0020], see “…The hardware signature is a digital string uniquely related to a particular combination of hardware components incorporated in the system unit at the time the hardware signature is generated. The hardware signature may be generated by appending together a series of unique identifiers of the hardware components, such as their serial numbers, IDE device information, memory device information and installed NIC information…”, where “hardware signature” is being read as the hardware digital identity value, which is based on appending together a series of unique identifiers of the hardware components (based at least in part on a first aggregation of hardware identifiers);;
	comparing a second hardware digital identity value to the first hardware digital identity value (Meaney, Paragraph [0022], see “…the system trackcode is retrieved from the motherboard 16 and the current hardware signature is generated. The previously stored hardware signature is retrieved from the data base 22 using the system trackcode (or the component ID) as a key and compared against the current hardware signature. Should the current and previously hardware signatures not match, indicating some hardware change, the manufacturing process is halted”, where the collected inventory of detected hardware components (current hardware signature) is compared against the inventory from the inventory certificate (previously stored hardware signature) in order to validate the detected hardware components), wherein the second hardware digital identity value is obtained by applying the aggregation (Meaney, Paragraph [0022], see “During subsequent system boots, the system trackcode is retrieved from the motherboard 16 and the current hardware signature is generated. The previously stored hardware signature is retrieved from the data base 22 using the system trackcode (or the component ID) as a key…”, where “current hardware signature” is being read as generating a second hardware digital identity value and where “the previously stored hardware signature” is being read as the first hardware digital identity value and where the second hardware digital identity value is based at least in part on a second aggregation of hardware identifiers at a second time); and
	
	wherein the method is performed by at least one processing device comprising a processor coupled to a memory (Meaney, FIG. 1, see “System Unit 26”, “Motherboard 16”, where “System Unit 26” is being read as the IHS and where “Motherboard 16” is being read as at least one of the hardware components within the IHS, which comprises a processor) (Meaney, FIG. 1, see “Motherboard 16”, which comprises “CMOS 20”, where CMOS 20 is being read as one or more memory devices).
	Meaney does not teach the following limitation(s) as taught by Valasek: performing one or more automated remedial actions based at least in part on a result of the comparison (Valasek, Paragraph [0028], see “…Based on the comparison, abnormal or malicious messages can be identified, and remedial action can be taken”) (Valasek, Paragraph [0030], see “…the at least one action that is performed is notifying the driver of the automobile of the threat”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques of manufacturing an information handling system, disclosed of Meaney, by implementing techniques for detecting and preventing compromise of vehicle electrical and control systems, comprising of performing one or more automated remedial actions based at least in part on a result of the comparison, disclosed of Valasek.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for hardware system protection using verification of hardware digital identity values, comprising of performing one or more automated remedial actions based at least in part on a result of the comparison. This allows for better security management and a more user-friendly interface by detecting a discrepancy between the two compared values and performing a security measure to restore the threat, as well as potentially notifying the customer/client of the threat. Valasek is deemed as analogous art due to the art disclosing performing a remedial action (i.e. notifying a user of the threat) based on a comparison result (Valasek, Paragraph [0028 – 0030]). 
	Meaney as modified by Valasek do not teach the following limitation(s) as taught by Doan: wherein the first hardware digital identity value is obtained by applying an aggregation function to respective hardware identifiers of a plurality of hardware components in the hardware system at a first time (Doan, Paragraph [0041], see “…data structure 302 that contains the set of RFID tag identifiers is retrieved by RFID aggregation transform function 304, which represents functionality within software, firmware, or hardware for implementing the process of generating RFID signature 306. RFID aggregation transform function 304 accepts the set of one or more RFID tag identifiers as a set of input parameters, and RFID aggregation transform function 304 returns RFID signature 306 as an output parameter…”, where “RFID aggregation transform function 304” is analogous to applying an aggregation function to respective hardware identifiers (RFID tag identifiers) of a plurality of hardware components). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques of manufacturing an information handling system, disclosed of Meaney, and techniques disclosed of Valasek, by implementing techniques for aggregation of RFID signal sources, comprising of applying an aggregation function to respective hardware identifiers, disclosed of Doan.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for hardware system protection using verification of hardware digital identity values, comprising of applying an aggregation function to respective hardware identifiers. This allows for better security management by utilizing an aggregation function to perform calculations on hardware identifiers to get a single number that accurately represents the underlying data in order to detect any faults within the hardware. Doan is deemed as analogous art due to the art disclosing techniques for applying an aggregation function to RFID identifiers (Doan, Paragraph [0041]). 

	Regarding claim 2, Meaney as modified by Valasek and further modified by Doan teaches The method of claim 1, wherein the first time corresponds to one or more of: a time of manufacture, a time of sale and a time of release of the hardware system (Meaney, Paragraph [0009], see “…the method further includes generating at least at one stage of manufacture a further identifier (hardware signature) uniquely related to a particular set of hardware components then incorporated in the item, and storing the hardware signature in association with the system trackcode in the non-specific external storage medium…”).

	Regarding claim 3, Meaney as modified by Valasek and further modified by Doan teaches The method of claim 2, further comprising storing the first hardware digital identity value for the hardware system at the first time (Meaney, Paragraph [0009], see “…the method further includes generating at least at one stage of manufacture a further identifier (hardware signature) uniquely related to a particular set of hardware components then incorporated in the item, and storing the hardware signature in association with the system trackcode in the non-specific external storage medium…”).

	Regarding claim 4, Meaney as modified by Valasek and further modified by Doan teaches The method of claim 1, wherein the comparison detects a change in one or more of the hardware components in the hardware system between the first time and the second time (Meaney, Paragraph [0022], see “…the system trackcode is retrieved from the motherboard 16 and the current hardware signature is generated. The previously stored hardware signature is retrieved from the data base 22 using the system trackcode (or the component ID) as a key and compared against the current hardware signature. Should the current and previously hardware signatures not match, indicating some hardware change, the manufacturing process is halted”, where the second time (current hardware signature) is compared against first time (previously stored hardware signature), and if the signatures do not match, identifies any discrepancies (hardware changes)).

	Regarding claim 6, Meaney as modified by Valasek and further modified by Doan teaches The method of claim 1, wherein the hardware system, at the second time, sends the respective hardware identifiers of the hardware components in the hardware system at the second time (Meaney, Paragraph [0022], see “During subsequent system boots, the system trackcode is retrieved from the motherboard 16 and the current hardware signature is generated. The previously stored hardware signature is retrieved from the database 22 using the system trackcode (or the component ID) as a key and compared against the current hardware signature. Should the current and previous hardware signatures not match, indicating some hardware change, the manufacturing process is halted”, where “system trackcode is retrieved from the motherboard 16” is being read as sending the hardware identifiers of the hardware components at a second time to generate a current hardware signature). 

	Regarding claim 7, Meaney as modified by Valasek and further modified by Doan teaches The method of claim 1, wherein a given hardware component comprises one or more hardware elements (Meaney, FIG. 1, see “System Unit 26” which can be read as comprising hardware components, which include at least a “Motherboard 16”, which can be read as one or more hardware elements). 

	Regarding claim 9, Meaney teaches An apparatus comprising:
	the at least one processing device comprising a processor coupled to a memory (Meaney, FIG. 1, see “System Unit 26”, “Motherboard 16”, where “System Unit 26” is being read as the IHS and where “Motherboard 16” is being read as at least one of the hardware components within the IHS, which comprises a processor) (Meaney, FIG. 1, see “Motherboard 16”, which comprises “CMOS 20”, where CMOS 20 is being read as one or more memory devices);
	the at least one processing device being configured to implement the following steps:
	obtaining a first hardware digital identity value for a hardware system (Meaney, Paragraph [0020], see “This is achieved in the present embodiment by generating a unique identifier associated with each system trackcode, herein called the hardware signature (HW SIG). The hardware signature is a digital string uniquely related to a particular combination of hardware components incorporated in the system unit at the time the hardware signature is generated”) (Meaney, Paragraph [0021], see “During the first system boot, the system trackcode is retrieved from the EPPID database 22 (via the component ID lookup as described), and the current hardware signature is generated and added to the database” where “current hardware signature” is being read as a first hardware digital identity value for a hardware system), wherein the first hardware digital identity value is obtained by applying an aggregation (Meaney, Paragraph [0020], see “…The hardware signature is a digital string uniquely related to a particular combination of hardware components incorporated in the system unit at the time the hardware signature is generated. The hardware signature may be generated by appending together a series of unique identifiers of the hardware components, such as their serial numbers, IDE device information, memory device information and installed NIC information…”, where “hardware signature” is being read as the hardware digital identity value, which is based on appending together a series of unique identifiers of the hardware components (based at least in part on a first aggregation of hardware identifiers);
	comparing a second hardware digital identity value to the first hardware digital identity value (Meaney, Paragraph [0022], see “…the system trackcode is retrieved from the motherboard 16 and the current hardware signature is generated. The previously stored hardware signature is retrieved from the data base 22 using the system trackcode (or the component ID) as a key and compared against the current hardware signature. Should the current and previously hardware signatures not match, indicating some hardware change, the manufacturing process is halted”, where the collected inventory of detected hardware components (current hardware signature) is compared against the inventory from the inventory certificate (previously stored hardware signature) in order to validate the detected hardware components), wherein the second hardware digital identity value is obtained by applying the aggregation (Meaney, Paragraph [0022], see “During subsequent system boots, the system trackcode is retrieved from the motherboard 16 and the current hardware signature is generated. The previously stored hardware signature is retrieved from the data base 22 using the system trackcode (or the component ID) as a key…”, where “current hardware signature” is being read as generating a second hardware digital identity value and where “the previously stored hardware signature” is being read as the first hardware digital identity value and where the second hardware digital identity value is based at least in part on a second aggregation of hardware identifiers at a second time); 
	
	Meaney does not teach the following limitation(s) as taught by Valasek: performing one or more automated remedial actions based at least in part on a result of the comparison (Valasek, Paragraph [0028], see “…Based on the comparison, abnormal or malicious messages can be identified, and remedial action can be taken”) (Valasek, Paragraph [0030], see “…the at least one action that is performed is notifying the driver of the automobile of the threat”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques of manufacturing an information handling system, disclosed of Meaney, by implementing techniques for detecting and preventing compromise of vehicle electrical and control systems, comprising of performing one or more automated remedial actions based at least in part on a result of the comparison, disclosed of Valasek.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for hardware system protection using verification of hardware digital identity values, comprising of performing one or more automated remedial actions based at least in part on a result of the comparison. This allows for better security management and a more user-friendly interface by detecting a discrepancy between the two compared values and performing a security measure to restore the threat, as well as potentially notifying the customer/client of the threat. Valasek is deemed as analogous art due to the art disclosing performing a remedial action (i.e. notifying a user of the threat) based on a comparison result (Valasek, Paragraph [0028 – 0030]). 
	Meaney as modified by Valasek do not teach the following limitation(s) as taught by Doan: wherein the first hardware digital identity value is obtained by applying an aggregation function to respective hardware identifiers of a plurality of hardware components in the hardware system at a first time (Doan, Paragraph [0041], see “…data structure 302 that contains the set of RFID tag identifiers is retrieved by RFID aggregation transform function 304, which represents functionality within software, firmware, or hardware for implementing the process of generating RFID signature 306. RFID aggregation transform function 304 accepts the set of one or more RFID tag identifiers as a set of input parameters, and RFID aggregation transform function 304 returns RFID signature 306 as an output parameter…”, where “RFID aggregation transform function 304” is analogous to applying an aggregation function to respective hardware identifiers (RFID tag identifiers) of a plurality of hardware components). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques of manufacturing an information handling system, disclosed of Meaney, and techniques disclosed of Valasek, by implementing techniques for aggregation of RFID signal sources, comprising of applying an aggregation function to respective hardware identifiers, disclosed of Doan.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for hardware system protection using verification of hardware digital identity values, comprising of applying an aggregation function to respective hardware identifiers. This allows for better security management by utilizing an aggregation function to perform calculations on hardware identifiers to get a single number that accurately represents the underlying data in order to detect any faults within the hardware. Doan is deemed as analogous art due to the art disclosing techniques for applying an aggregation function to RFID identifiers (Doan, Paragraph [0041]). 

	Regarding claim 10, Meaney as modified by Valasek and further modified by Doan teaches The apparatus of claim 9, wherein the first time corresponds to one or more of: a time of manufacture, a time of sale and a time of release of the hardware system (Meaney, Paragraph [0009], see “…the method further includes generating at least at one stage of manufacture a further identifier (hardware signature) uniquely related to a particular set of hardware components then incorporated in the item, and storing the hardware signature in association with the system trackcode in the non-specific external storage medium…”).

	Regarding claim 11, Meaney as modified by Valasek and further modified by Doan teaches The apparatus of claim 10, further comprising storing the first hardware digital identity value for the hardware system at the first time (Meaney, Paragraph [0009], see “…the method further includes generating at least at one stage of manufacture a further identifier (hardware signature) uniquely related to a particular set of hardware components then incorporated in the item, and storing the hardware signature in association with the system trackcode in the non-specific external storage medium…”).

	Regarding claim 12, Meaney as modified by Valasek and further modified by Doan teaches The apparatus of claim 9, wherein the comparison detects a change in one or more of the hardware components in the hardware system between the first time and the second time (Meaney, Paragraph [0022], see “…the system trackcode is retrieved from the motherboard 16 and the current hardware signature is generated. The previously stored hardware signature is retrieved from the data base 22 using the system trackcode (or the component ID) as a key and compared against the current hardware signature. Should the current and previously hardware signatures not match, indicating some hardware change, the manufacturing process is halted”, where the second time (current hardware signature) is compared against first time (previously stored hardware signature), and if the signatures do not match, identifies any discrepancies (hardware changes)). 

	Regarding claim 14, Meaney as modified by Valasek and further modified by Doan teaches The apparatus of claim 9, wherein the hardware system, at the second time, sends the respective hardware identifiers of the hardware components in the hardware system at the second time (Meaney, Paragraph [0022], see “During subsequent system boots, the system trackcode is retrieved from the motherboard 16 and the current hardware signature is generated. The previously stored hardware signature is retrieved from the database 22 using the system trackcode (or the component ID) as a key and compared against the current hardware signature. Should the current and previous hardware signatures not match, indicating some hardware change, the manufacturing process is halted”, where “system trackcode is retrieved from the motherboard 16” is being read as sending the hardware identifiers of the hardware components at a second time to generate a current hardware signature).

	Regarding claim 16, Meaney teaches A non-transitory process-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes the at least one processing device to perform the following steps (Meaney, FIG. 1, see “Motherboard 16”, which comprises “CMOS 20”, where CMOS 20 is being read as one or more memory devices) (Meaney, Paragraph [0024], see “…At step 102 the software attempts to read the system trackcode from the motherboard CMOS. If this is the first system boot, and the motherboard has not been used previously, there will be no trackcode in the CMOS and the program moves to step 104…”):
	obtaining a first hardware digital identity value for a hardware system (Meaney, Paragraph [0020], see “This is achieved in the present embodiment by generating a unique identifier associated with each system trackcode, herein called the hardware signature (HW SIG). The hardware signature is a digital string uniquely related to a particular combination of hardware components incorporated in the system unit at the time the hardware signature is generated”) (Meaney, Paragraph [0021], see “During the first system boot, the system trackcode is retrieved from the EPPID database 22 (via the component ID lookup as described), and the current hardware signature is generated and added to the database” where “current hardware signature” is being read as a first hardware digital identity value for a hardware system), wherein the first hardware digital identity value is obtained by applying an aggregation system at a first time (Meaney, Paragraph [0020], see “…The hardware signature is a digital string uniquely related to a particular combination of hardware components incorporated in the system unit at the time the hardware signature is generated. The hardware signature may be generated by appending together a series of unique identifiers of the hardware components, such as their serial numbers, IDE device information, memory device information and installed NIC information…”, where “hardware signature” is being read as the hardware digital identity value, which is based on appending together a series of unique identifiers of the hardware components (based at least in part on a first aggregation of hardware identifiers);
	comparing a second hardware digital identity value to the first hardware digital identity value (Meaney, Paragraph [0022], see “…the system trackcode is retrieved from the motherboard 16 and the current hardware signature is generated. The previously stored hardware signature is retrieved from the data base 22 using the system trackcode (or the component ID) as a key and compared against the current hardware signature. Should the current and previously hardware signatures not match, indicating some hardware change, the manufacturing process is halted”, where the collected inventory of detected hardware components (current hardware signature) is compared against the inventory from the inventory certificate (previously stored hardware signature) in order to validate the detected hardware components), wherein the second hardware digital identity value is obtained by applying the aggregation (Meaney, Paragraph [0022], see “During subsequent system boots, the system trackcode is retrieved from the motherboard 16 and the current hardware signature is generated. The previously stored hardware signature is retrieved from the data base 22 using the system trackcode (or the component ID) as a key…”, where “current hardware signature” is being read as generating a second hardware digital identity value and where “the previously stored hardware signature” is being read as the first hardware digital identity value and where the second hardware digital identity value is based at least in part on a second aggregation of hardware identifiers at a second time); 
	
	Meaney does not teach the following limitation(s) as taught by Valasek: performing one or more automated remedial actions based at least in part on a result of the comparison (Valasek, Paragraph [0028], see “…Based on the comparison, abnormal or malicious messages can be identified, and remedial action can be taken”) (Valasek, Paragraph [0030], see “…the at least one action that is performed is notifying the driver of the automobile of the threat”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques of manufacturing an information handling system, disclosed of Meaney, by implementing techniques for detecting and preventing compromise of vehicle electrical and control systems, comprising of performing one or more automated remedial actions based at least in part on a result of the comparison, disclosed of Valasek.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for hardware system protection using verification of hardware digital identity values, comprising of performing one or more automated remedial actions based at least in part on a result of the comparison. This allows for better security management and a more user-friendly interface by detecting a discrepancy between the two compared values and performing a security measure to restore the threat, as well as potentially notifying the customer/client of the threat. Valasek is deemed as analogous art due to the art disclosing performing a remedial action (i.e. notifying a user of the threat) based on a comparison result (Valasek, Paragraph [0028 – 0030]). 
	Meaney as modified by Valasek do not teach the following limitation(s) as taught by Doan: wherein the first hardware digital identity value is obtained by applying an aggregation function to respective hardware identifiers of a plurality of hardware components in the hardware system at a first time (Doan, Paragraph [0041], see “…data structure 302 that contains the set of RFID tag identifiers is retrieved by RFID aggregation transform function 304, which represents functionality within software, firmware, or hardware for implementing the process of generating RFID signature 306. RFID aggregation transform function 304 accepts the set of one or more RFID tag identifiers as a set of input parameters, and RFID aggregation transform function 304 returns RFID signature 306 as an output parameter…”, where “RFID aggregation transform function 304” is analogous to applying an aggregation function to respective hardware identifiers (RFID tag identifiers) of a plurality of hardware components). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques of manufacturing an information handling system, disclosed of Meaney, and techniques disclosed of Valasek, by implementing techniques for aggregation of RFID signal sources, comprising of applying an aggregation function to respective hardware identifiers, disclosed of Doan.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for hardware system protection using verification of hardware digital identity values, comprising of applying an aggregation function to respective hardware identifiers. This allows for better security management by utilizing an aggregation function to perform calculations on hardware identifiers to get a single number that accurately represents the underlying data in order to detect any faults within the hardware. Doan is deemed as analogous art due to the art disclosing techniques for applying an aggregation function to RFID identifiers (Doan, Paragraph [0041]). 

Regarding claim 17, Meaney as modified by Valasek and further modified by Doan teaches The non-transitory processing-readable storage medium of claim 16, wherein the first time corresponds to one or more of: a time of manufacture, a time of sale and a time of release of the hardware system (Meaney, Paragraph [0009], see “…the method further includes generating at least at one stage of manufacture a further identifier (hardware signature) uniquely related to a particular set of hardware components then incorporated in the item, and storing the hardware signature in association with the system trackcode in the non-specific external storage medium…”).

Regarding claim 18, Meaney as modified by Valasek and further modified by Doan teaches The non-transitory processor-readable storage medium of claim 16, wherein the comparison detects a change in one or more of the hardware components in the hardware system between the first time and the second time (Meaney, Paragraph [0022], see “…the system trackcode is retrieved from the motherboard 16 and the current hardware signature is generated. The previously stored hardware signature is retrieved from the data base 22 using the system trackcode (or the component ID) as a key and compared against the current hardware signature. Should the current and previously hardware signatures not match, indicating some hardware change, the manufacturing process is halted”, where the second time (current hardware signature) is compared against first time (previously stored hardware signature), and if the signatures do not match, identifies any discrepancies (hardware changes)).


Claims 5, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Meaney, in view of Valasek, in further view of Doan, in further view of Goeringer et al. (U.S. PGPub. 2019/0394050), hereinafter Goeringer.

	Regarding claim 5, Meaney as modified by Valasek and further modified by Doan do not teach the following limitation(s) as taught by Goeringer: The method of claim 1, wherein the second time corresponds to one or more of: (i) a time of the hardware system attempting to connect to at least one service over a network, and (ii) a time of the hardware system being one or more of installed, configured and activated at a location remote from a provider of the hardware system (Goeringer, Paragraph [0007], see “…a security event management system for an electronic connected network includes a public key infrastructure subsystem configured to generate a security ID for a connected device accessing the network…”, where “configured to generate a security ID for a connected device accessing the network” is analogous to the second time corresponding to a time of the hardware system (connected device) attempting to connect to at least on service over a network). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques of manufacturing an information handling system, disclosed of Meaney, techniques disclosed of Valasek, and techniques disclosed of Doan, by implementing techniques for secure event and log management, comprising generating an identifier at a time of the hardware system attempting to connect to at least one service over a network, disclosed of Goeringer.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for hardware system protection using verification of hardware digital identity values, comprising generating an identifier at a time of the hardware system attempting to connect to at least one service over a network. This allows for better security management and organization by generating the first identifier at a time of manufacture and a second identifier at a time where the hardware system is about to be in use in order to make sure there are no discrepancies between the first and second time. Goeringer is deemed as analogous art due to the art disclosing generating a security identifier at a second time being a time of the system attempting to connect to at least one service over a network (Goeringer, Paragraph [0007]). 

	Regarding claim 13, Meaney as modified by Valasek and further modified by Doan do not teach the following limitation(s) as taught by Goeringer: The apparatus of claim 9, wherein the second time corresponds to one or more of: (i) a time of the hardware system attempting to connect to at least one service over a network, and (ii) a time of the hardware system being one or more of installed, configured and activated at a location remote from a provider of the hardware system (Goeringer, Paragraph [0007], see “…a security event management system for an electronic connected network includes a public key infrastructure subsystem configured to generate a security ID for a connected device accessing the network…”, where “configured to generate a security ID for a connected device accessing the network” is analogous to the second time corresponding to a time of the hardware system (connected device) attempting to connect to at least on service over a network). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques of manufacturing an information handling system, disclosed of Meaney, techniques disclosed of Valasek, and techniques disclosed of Doan, by implementing techniques for secure event and log management, comprising generating an identifier at a time of the hardware system attempting to connect to at least one service over a network, disclosed of Goeringer.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for hardware system protection using verification of hardware digital identity values, comprising generating an identifier at a time of the hardware system attempting to connect to at least one service over a network. This allows for better security management and organization by generating the first identifier at a time of manufacture and a second identifier at a time where the hardware system is about to be in use in order to make sure there are no discrepancies between the first and second time. Goeringer is deemed as analogous art due to the art disclosing generating a security identifier at a second time being a time of the system attempting to connect to at least one service over a network (Goeringer, Paragraph [0007]). 

	Regarding claim 19, Meaney as modified by Valasek and further modified by Doan do not teach the following limitation(s) as taught by Goeringer: The non-transitory processor-readable storage medium of claim 16, wherein the second time corresponds to one or more of: (i) a time of the hardware system attempting to connect to at least one service over a network, and (ii) a time of the hardware system being one or more of installed, configured and activated at a location remote from a provider of the hardware system (Goeringer, Paragraph [0007], see “…a security event management system for an electronic connected network includes a public key infrastructure subsystem configured to generate a security ID for a connected device accessing the network…”, where “configured to generate a security ID for a connected device accessing the network” is analogous to the second time corresponding to a time of the hardware system (connected device) attempting to connect to at least on service over a network). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques of manufacturing an information handling system, disclosed of Meaney, techniques disclosed of Valasek, and techniques disclosed of Doan, by implementing techniques for secure event and log management, comprising generating an identifier at a time of the hardware system attempting to connect to at least one service over a network, disclosed of Goeringer.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for hardware system protection using verification of hardware digital identity values, comprising generating an identifier at a time of the hardware system attempting to connect to at least one service over a network. This allows for better security management and organization by generating the first identifier at a time of manufacture and a second identifier at a time where the hardware system is about to be in use in order to make sure there are no discrepancies between the first and second time. Goeringer is deemed as analogous art due to the art disclosing generating a security identifier at a second time being a time of the system attempting to connect to at least one service over a network (Goeringer, Paragraph [0007]). 


Claims 8, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meaney, in view of Valasek, in further view of Doan, in further view of Park et al. (U.S. PGPub. 2018/0205560), hereinafter Park.

	Regarding claim 8, Meaney as modified by Valasek and further modified by Doan teaches The method of claim 1, wherein the aggregation function further comprises one or more of digitally signing a serial number of one or more hardware components (Meaney, Paragraph [0020], see “…The hardware signature is a digital string uniquely related to the particular combination of hardware components incorporated in the system unit at the time the hardware signature is generated. The hardware signature may be generated by appending together a series of unique identifiers for the hardware components, such as their serial numbers, IDE device information, memory device information and installed NIC information…”) 
	Meaney as modified by Valasek and further modified by Doan do not teach the following limitation(s) as taught by Park: hashing a serial number of one or more hardware components (Park, Claim 3, see “…applying, by the first computing device, a hash function to the hardware serial number associated with the hardware component of the second computing device to generate a hashed value of the hardware serial number associated with the hardware component of the second computing device”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques of manufacturing an information handling system, disclosed of Meaney, techniques disclosed of Valasek, and techniques disclosed of Doan, by implementing techniques for per-device authentication, comprising hashing a serial number of one or more hardware components, disclosed of Park. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for hardware system protection using verification of hardware digital identity values, comprising hashing a serial number of one or more hardware components. This allows for better security management by allowing a more secure and adjustable method of retrieving the serial numbers when its time for comparison. Park is deemed as analogous art due to the art disclosing techniques for hashing serial numbers of hardware components (Park, Claim 3). 

	Regarding claim 15, Meaney as modified by Valasek and further modified by Doan teaches The apparatus of claim 9, wherein the aggregation function further comprises one or more of digitally signing a serial number of one or more hardware components (Meaney, Paragraph [0020], see “…The hardware signature is a digital string uniquely related to the particular combination of hardware components incorporated in the system unit at the time the hardware signature is generated. The hardware signature may be generated by appending together a series of unique identifiers for the hardware components, such as their serial numbers, IDE device information, memory device information and installed NIC information…”) 
	Meaney as modified by Valasek and further modified by Doan do not teach the following limitation(s) as taught by Park: hashing a serial number of one or more hardware components (Park, Claim 3, see “…applying, by the first computing device, a hash function to the hardware serial number associated with the hardware component of the second computing device to generate a hashed value of the hardware serial number associated with the hardware component of the second computing device”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques of manufacturing an information handling system, disclosed of Meaney, techniques disclosed of Valasek, and techniques disclosed of Doan, by implementing techniques for per-device authentication, comprising hashing a serial number of one or more hardware components, disclosed of Park. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for hardware system protection using verification of hardware digital identity values, comprising hashing a serial number of one or more hardware components. This allows for better security management by allowing a more secure and adjustable method of retrieving the serial numbers when its time for comparison. Park is deemed as analogous art due to the art disclosing techniques for hashing serial numbers of hardware components (Park, Claim 3). 

	Regarding claim 20, Meaney as modified by Valasek and further modified by Doan teaches The non-transitory processor-readable storage medium of claim 16, wherein the aggregation function further comprises one or more of digitally signing a serial number of one or more hardware components (Meaney, Paragraph [0020], see “…The hardware signature is a digital string uniquely related to the particular combination of hardware components incorporated in the system unit at the time the hardware signature is generated. The hardware signature may be generated by appending together a series of unique identifiers for the hardware components, such as their serial numbers, IDE device information, memory device information and installed NIC information…”) 
	Meaney as modified by Valasek and further modified by Doan do not teach the following limitation(s) as taught by Park: hashing a serial number of one or more hardware components (Park, Claim 3, see “…applying, by the first computing device, a hash function to the hardware serial number associated with the hardware component of the second computing device to generate a hashed value of the hardware serial number associated with the hardware component of the second computing device”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques of manufacturing an information handling system, disclosed of Meaney, techniques disclosed of Valasek, and techniques disclosed of Doan, by implementing techniques for per-device authentication, comprising hashing a serial number of one or more hardware components, disclosed of Park. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for hardware system protection using verification of hardware digital identity values, comprising hashing a serial number of one or more hardware components. This allows for better security management by allowing a more secure and adjustable method of retrieving the serial numbers when its time for comparison. Park is deemed as analogous art due to the art disclosing techniques for hashing serial numbers of hardware components (Park, Claim 3). 



Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.A.M./Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499